DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thanisch et al. (“Thanisch” hereinafter) (US PN 5,984,149) in view of Habora et al. (“Habora” hereinafter) (US PN 5,542,581)
Regarding claim 12, Thanisch teaches a hand-held pumping device (figure 1) comprising: 
a head unit (sprayer, figure 1) comprising: 
a molded passageway (item 13, figure 2, all parts are molded from polymer, column 2, lines 23-30) wherein a first end of said molded passageway is configured for engagement with a nozzle (item 19, figure 2); 
a molded actuator attachment point (item 58, figure 2); 

an actuation mechanism comprising: an actuator (item 17, figure 2) configured for engagement with said molded actuator attachment point (figures 1-3); and liquid transfer means (items 16, 15, 18, 36, figure 2) configured for engagement with a second end of said molded passageway, whereupon actuation by said actuator said liquid transfer means is configured to cause said liquid to be communicated from said container body to said nozzle assembly (column 5, lines 66-column 6, line 7), wherein said actuator is positioned substantially opposite said second end of said molded passageway relative said head unit and substantially adjacent to said first end of said molded passageway relative said head unit (figures 1 and 2).
Thanisch teaches every element of the claim except that the device stores and dispenses lubricant. However, the Thanisch’s pump sprayer is fully capable of a lubricant such as oil or other liquids.
Furthermore, Habora teaches another pump sprayer dispenser (figure 1) that is capable of dispensing lubricants (column 1, lines 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have used Thanisch’s dispenser to house a lubricant such as oil or lubricating oil or water or other liquids since it is fully capable of doing so and Habora shows that such trigger pump sprayers can dispense such liquids. Therefore, such use is obvious and within the range of one of ordinary skill in the art.

Regarding claim 3, Thanisch teaches that said first end of said molded passageway is further configured for engagement with a nozzle connector, wherein said nozzle connector is configured for engagement with a plurality of lubricant nozzle tips (body 13 includes the first end that is capable connecting to nozzles such as 19 or other similar nozzles, figures 1 and 2).
Regarding claim 8, Thanisch teaches that said actuator is a lever (item 17, figure 2) and is configured to pivot around said molded actuator attachment point when applying a force to said lever in a first direction (column 5, lines 66-column 6, line 7).

Allowable Subject Matter
Claims 4, 5, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754